Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Priority is granted to May 05, 2009 at this time, however this date is inconsistent with PTO records, please confirm the proper priority date for this application.  And please inform the examiner of any additional related cases, pending, allowed, or abandoned.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,874,764. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claim of '764 specifies a total disc replacement and that the nucleus pulposis cells secrete a hydrophilic protein.  
Neither of these features is presently claimed.  However, partial disc replacement would generally not include both a nucleus pulposis and an annulus fibrosis so by providing both in a replacement disc, it would be presumed the entire disc is replaced.  Further, nucleus pulposis cells secrete the contents of the structure which is a hydrophilic protein, thereby having the same living cells in the replacement would necessarily secrete a hydrophilic protein.

Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,044,335. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claim of '335 specifies a total disc replacement, the nucleus pulposis cells secrete a hydrophilic protein, and  the collagen fibrils in the annulus fibrosis are circumferentially aligned.
None of these features is presently claimed.  However, partial disc replacement would generally not include both a nucleus pulposis and an annulus fibrosis, so by providing both in a replacement disc, it would be presumed the entire disc is replaced.  Further, nucleus pulposis cells secrete the contents of the structure which is a hydrophilic protein, thereby having the same living cells in the replacement would necessarily secrete a hydrophilic protein.  Regarding the collagen fibrils being circumferentially aligned, in a healthy annulus fibrosis the forces are discrete and so the fibrils are appropriately aligned to resist the forces.  If they were not so aligned, the strength would be far less than if the fibrils were appropriately aligned.  So it is necessary in a replacement disc that the fibrils of the annulus are circumferentially aligned to be functional.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because it is not directed to the claimed invention.  Correction is required.  See MPEP § 608.01(b).
 




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hartl (2020/0222200) teaches intervertebral disc implants.
Sato (Regeneration of the Intervertebral Disc) teaches cultured cells with an allograft.
Mizuno (Spine) teaches engineered intervertebral discs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655